DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 2, 8, 11, 12, 14 and 17 are objected to because of the following informalities:  
In claim 1, line 11 and lines 14-15 “strip spring thread slider” should be --  strip spring threaded slider  --;
In claims 2 and 11, line 2, “the shell” should be --  the shell of the hollow shaft  --;
In claims 8 and 17, line 2, “the slider of the strip spring thread” should be --   the strip spring threaded slider   --;
In claim 12, lines 4 and 6-7, “a pie spring buckle” should be --  the pie spring buckle  --;
In claim 12, line 5, “a pie electromagnet” should be --  the pie electromagnet  --;
In claim 14, lines 3-4, “a bias magnet” should be --   the bias magnet   --;
In claim 14, line 4, “a torsional vibration coil” should be --   the torsional vibration coil   --;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the strip spring thread slider and the moving tool head are arranged in front and behind opposite positions” in lines 11-12 which is not clear because there is no reference location recited with respect to these features.
Claim 1 recites the limitation "the electromagnet" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6/3/2/1 recites the limitation "the tool head groove" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10/1 recites the limitation "the transmission block" and “the thread” in lines 6 and below.  Claim 10/1 recites “the pie electromagnet” and associated features in lines 17-24.  Claim 10/1 recites “the bias magnet” in lines 26-31.  Claim 10/1 recites “the torsional vibration coil” in lines 32-38. There is insufficient antecedent basis for these limitations in the claim.
Claim 15/12/11/10/1 recites the limitation "the tool head groove" in lines 2- 3.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832    

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832